FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 2, 2009 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Delaware) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 8 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data and preliminary quarterly loan portfolio analysis as of and for the period ended December 31, 2008 attached as Exhibits 99.1 and 99.2, respectively, which are being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Monthly Financial Data as of and for the period ended December 31, 2008 (Unconsolidated) 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended December 31, 2008 S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated:February 2, 2009 By:/s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1 Monthly Financial Data as of and for the period ended December 31, 2008 4-5 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended December 31, 2008 6-8 3 EXHIBIT First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unaudited, Unconsolidated Financial Highlights (Dollars in thousands) As of, for the month ended December 31, 2008 As of, for the month ended November 30, 2008 As of, for the month ended December 31, 2007 As of, for the 12 months ended December 31, 2008 As of, for the 12 months ended December 31, 2007 Cash and investment securities $ 714,517 $ 868,440 $ 370,762 Total mortgage-backed securities $ 40,504 $ 40,599 $ 46,435 Total assets $ 7,452,203 $ 7,822,681 $ 7,222,981 LOANS: Gross loans receivable $ 6,584,404 $ 6,665,896 $ 6,639,189 Loans funded: Single family loans $ 24,298 $ 50,191 $ 35,814 $ 921,943 $ 652,932 Multi family loans 49,629 44,858 74,539 552,527 366,236 Commercial & industrial real estate loans 840 - 9,935 19,290 28,460 Other loans 784 193 477 34,993 26,146 Total loans funded $ 75,551 $ 95,242 $ 120,765 $ 1,528,753 $ 1,073,774 Loans originated for third parties - - - 10,343 110,073 Total loans originated $ 75,551 $ 95,242 $ 120,765 $ 1,539,096 $ 1,183,847 Percentage of ARMs originated 71 % 33 % 37 % 14 % 50 % Loan repayments: Single family loans $ 8,790 $ 18,368 $ 132,424 $ 505,356 $ 1,967,298 Multi family & commercial real estate loans 8,713 12,246 25,796 353,364 536,439 Other loans 4,688 6,809 3,527 31,999 46,453 $ 22,191 $ 37,423 $ 161,747 $ 890,719 $ 2,550,190 Loans sold $ - $ - $ - $ 1,380 $ 417,191 Percentage of adjustable rate loans to the total portfolio 71.27 % 71.58 % 90.17 % Non-performing assets to total assets ratio 7.00 % 7.54 % 2.79 % Delinquent loans: Non-accrual loans $ 403,777 $ 465,660 $ 179,679 Single family loans 30-59 days delinquent $ 133,681 $ 120,259 $ 217,625 Single family loans 60-89 days delinquent $ 74,503 $ 91,819 $ 19,151 BORROWINGS: Federal Home Loan Bank advances $ 2,060,000 $ 2,300,000 $ 2,084,000 Reverse repurchase agreements $ - $ - $ 120,000 Federal Reserve Bank borrowings $ 25,000 $ 25,000 $ - DEPOSITS: Retail deposits $ 3,118,755 $ 3,063,629 $ 3,107,490 Wholesale deposits 1,797,957 1,747,307 1,061,458 $ 4,916,712 $ 4,810,936 $ 4,168,948 Net increase (decrease) in deposits $ 105,776 $ 293,934 $ (91,467 ) $ 747,764 $ (1,733,170 ) 4 AVERAGE INTEREST RATES (CONSOLIDATED): As of, for the month ended December 31, 2008 As of, for the month ended November 30, 2008 As of, for the month ended December 31, 2007 As of, for the 12 months ended December 31, 2008 As of, for the 12 months ended December 31, 2007 Yield on loans 5.45% 5.67% 7.52% 6.06% 7.89% Yield on investments 3.12% 3.10% 5.42% 4.45% 5.42% Yield on earning assets 5.18% 5.37% 7.38% 5.93% 7.74% Cost of deposits 3.18% 3.22% 4.17% 3.39% 4.38% Cost ofborrowings 2.92% 3.11% 4.93% 3.70% 5.32% Cost of money 3.09% 3.18% 4.44% 3.50% 4.68% Earnings spread 2.09% 2.19% 2.94% 2.43% 3.06% Effective net spread 2.12% 2.24% 3.27% 2.58% 3.42% 5 EXHIBIT 99.2 PRELIMINARY QUARTERLY LOAN PORTFOLIO ANALYSIS Unaudited, Unconsolidated (Dollars in thousands) Summary of Loan Portfolio Balances December 31, 2008 September 30, 2008 December 31, 2007 First trust deeds residential loans: One to four units $ 4,378,731 $ 4,521,889 $ 4,652,876 Five or more units 1,936,286 1,857,634 1,709,815 Residential loans 6,315,017 6,379,523 6,362,691 Other real estate loans 154,995 156,134 165,453 Non-real estate loans 114,392 126,074 111,045 Total loans receivable $ 6,584,404 $ 6,661,731 $ 6,639,189 Single family loan portfolio by year of origination Year of Origination December 31, 2008 September 30, 2008 December 31, 2007 2003 and prior $ 301,288 6.8 % $ 317,558 7.0 % $ 395,506 8.5 % 2004 567,660 13.0 % 603,461 13.3 % 725,904 15.6 % 2005 1,390,979 31.8 % 1,554,599 34.4 % 2,106,973 45.3 % 2006 876,255 20.0 % 929,907 20.6 % 1,066,660 22.9 % 2007 341,023 7.8 % 355,388 7.9 % 357,833 7.7 % 2008 901,526 20.6 % 760,976 16.8 % - 0.0 % Total single family portfolio $ 4,378,731 100.0 % $ 4,521,889 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by original LTV ratio Original LTV Ratio December 31, 2008 September 30, 2008 December 31, 2007 <65% $ 949,119 21.6 % $ 922,295 20.4 % $ 817,580 17.6 % 65 - 70% 535,765 12.2 % 539,725 11.9 % 505,320 10.9 % 70 - 75% 606,856 13.9 % 617,812 13.7 % 593,386 12.8 % 75 - 80% 2,047,508 46.8 % 2,161,945 47.8 % 2,348,772 50.5 % 80 - 85% 46,797 1.1 % 53,881 1.2 % 73,564 1.6 % 85 - 90% 153,273 3.5 % 182,318 4.0 % 262,719 5.6 % >90% 39,413 0.9 % 43,913 1.0 % 51,535 1.0 % Total single family portfolio $ 4,378,731 100.0 % $ 4,521,889 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by estimated current LTV ratio Estimated Current LTV -Price Adjusted (1) Loan Balance % of Portfolio Average Estimated Current LTV Ratio <70% $ 941,870 21.5 % 52.3 % >70% <80% 643,426 14.7 % 76.0 % >80% <90% 554,334 12.7 % 85.0 % >90% <100% 629,528 14.4 % 95.0 % >100% <110% 590,125 13.5 % 105.1 % >110% 796,763 18.2 % 124.3 % Partially Charged Off (2) 137,556 3.1 % 100.0 % Not in MSAs 85,129 1.9 % N/A Total single family portfolio $ 4,378,731 100.0 % 88.5 % (1) The current estimated loan to value ratio is based on OFHEO September 2008 data. The OFHEO housing price index provides a broad measure of the housing price movements by Metropolitan Statistical Area (MSA). In evaluating the potential for loan losses within the bank’s portfolio, the Bank considers both the fact that OFHEO data cannot reflect price movements for the most recent three months, and that individual areas within an MSA will perform worse than the average for the larger area. The Bank therefore also looks at sales data that is available by zip code, as well as the Bank’s experience with marketing foreclosed properties in estimating the loan loss reserve that is required. (2) 431 severely delinquent loans with a net balance of $137.6 million were partially charged off to their estimated collateral value. 6 Single family loan portfolio by borrower documentation type Borrower documentation type December 31, 2008 September 30, 2008 December 31, 2007 Verified Income/Verified Assets $ 1,808,445 41.3 % $ 1,717,687 38.0 % $ 1,135,358 24.4 % Stated Income/Verified Assets 1,087,151 24.8 % 1,179,708 26.1 % 1,468,686 31.6 % Stated Income/Stated Assets 1,100,672 25.2 % 1,205,543 26.7 % 1,506,627 32.4 % No Income/No Assets 382,463 8.7 % 418,951 9.2 % 542,205 11.6 % Total single family portfolio $ 4,378,731 100.0 % $ 4,521,889 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by geographic distribution Region December 31, 2008 September 30, 2008 December 31, 2007 Los Angeles County $ 1,233,889 28.2 % $ 1,224,568 27.1 % $ 1,148,942 24.7 % San Francisco Bay Area 768,262 17.5 % 785,080 17.4 % 775,303 16.7 % Central California Coast 598,268 13.7 % 612,533 13.5 % 592,547 12.7 % San Diego Area 441,631 10.1 % 471,140 10.4 % 558,452 12.0 % Orange County 479,464 10.9 % 478,161 10.6 % 428,667 9.2 % San Bernardino/Riverside Counties 296,624 6.8 % 321,616 7.1 % 374,303 8.0 % San Joaquin Valley 194,741 4.4 % 227,129 5.0 % 298,788 6.4 % Sacramento Valley 197,861 4.6 % 222,163 4.9 % 275,313 5.9 % Other 167,991 3.8 % 179,499 4.0 % 200,561 4.4 % Total single family portfolio $ 4,378,731 100.0 % $ 4,521,889 100.0 % $ 4,652,876 100.0 % Delinquent and nonaccrual loans by year of origination Year of Origination 30-89 Days Delinquent Non-accrual (3) Total 2003 and prior $ 6,531 3.1 % $ 16,531 4.0 % $ 23,062 3.7 % 2004 34,968 16.8 % 50,692 12.6 % 85,660 14.0 % 2005 90,114 43.3 % 212,648 52.7 % 302,762 49.5 % 2006 61,954 29.8 % 112,298 27.8 % 174,252 28.5 % 2007 10,773 5.2 % 11,608 2.9 % 22,381 3.7 % 2008 3,844 1.8 % - 0.0 % 3,844 0.6 % Total single family defaults $ 208,184 100.0 % $ 403,777 100.0 % $ 611,961 100.0 % (3) 431 severely delinquent loans with a net balance of $137.6 million were partially charged off to their estimated collateral value. Delinquent and nonaccrual loans by geographic distribution Region Delinquent Balance % of Total Delinquent Delinquent % of regional portfolio Los Angeles County $ 94,167 15.4 % 7.6 % San Francisco Bay Area 113,313 18.5 % 14.7 % Central California Coast 84,179 13.8 % 14.1 % San Diego Area 73,569 12.0 % 16.7 % Orange County 55,468 9.1 % 11.6 % San Bernardino/Riverside 68,128 11.1 % 23.0 % San Joaquin Valley 50,262 8.2 % 25.8 % Sacramento Valley 42,303 6.9 % 21.4 % Other 30,572 5.0 % 18.2 % Total single family defaults $ 611,961 100.0 % 14.0 % Delinquent and nonaccrual loans by borrower documentation type Borrower documentation type Delinquent Balance % of Total Delinquent Delinquent % of documentation type Verified Income/Verified Assets $ 96,923 15.9 % 5.4 % Stated Income/Verified Assets 206,940 33.8 % 19.0 % Stated Income/Stated Assets 234,010 38.2 % 21.3 % No Income/No Assets 74,088 12.1 % 19.4 % Total single family defaults $ 611,961 100.0 % 14.0 % 7 Delinquent and nonaccrual loans by estimated current loan to value ratio Estimated Current LTV -Price Adjusted (4) Loan Balance % of Total Delinquent Average Estimated Current LTV Ratio <70% $ 28,984 4.7 % 54.4 % >70% <80% 46,539 7.6 % 75.3 % >80% <90% 45,941 7.5 % 86.2 % >90% <100% 75,008 12.3 % 95.5 % >100% <110% 98,721 16.1 % 105.0 % >110% <120% 175,411 28.7 % 126.6 % Partially Charged Off (5) 137,556 22.5 % 100.0 % Not in MSAs 3,801 0.6 % N/A Total single family defaults $ 611,961 100.0 % 102.8 % (4) The current estimated loan to value ratio is based on OFHEO September 2008 data. (5) 431 severely delinquent loans with a net balance of $137.6 million were partially charged off to their estimated collateral value. Forecast of single family loan portfolio payment recast Recast quarter (6) Recast Balance Number of Loans 1st quarter 2009 $ 43,657 95 2nd quarter 2009 67,746 163 3rd quarter 2009 110,837 267 4th quarter 2009 173,783 388 Total 2009 396,023 913 2010 694,260 1,508 2011 545,381 1,091 Thereafter 285,697 417 Grand total $ 1,921,361 3,929 (6) Period in which currently performing borrowers are estimated to reach their maximum negative amortization, and be required to make a fully amortizing payment, assuming all borrowers make the minimum payment, and no loans are prepaid prior to their reset date.Does not include loans that have already reached their payment recast or loans that by their terms do not allow for negative amortization. Real estate owned activity Real Estate Owned Balance Number of Properties Beginning balance (as of 9/30/2008) $ 132,957 501 Acquired REOs 168,517 361 Charged-offs and writedowns (90,581 ) - Sold REOs (93,229 ) (384 ) Ending REO Balance (as of 12/31/2008) $ 117,664 478 Properties in Escrow $ 49,485 226 Loss Mitigation Activity Loan modifications 2008 year-to-date (7) Loan Balance Number of Loans Loan terms modified to: Five Year Fixed Interest Only $ 256,272 528 Five Year Fixed Amortizing 173,586 366 Five Year Adjustable Interest Only 132,899 293 Adjustable Rate Amortizing 40,788 96 Modified Negam Cap 24,910 41 Stepped Rate Interest Only 5 Years 4,129 7 Other 4,472 8 Grand total (8) $ 637,056 1,339 (7)Of these 1,339 modified loans, 1,298 loans with a net balance of $619.0 million were considered to be troubled debt restructuring, based on the Bank's. underwriting of the borrower and the property at the date of the modification with discount calculation totaled $46,667. (8)This disclosure does not include 112 severely delinquent modified loans with a net balance of $37.3 million that were partially charged off to their estimated collateral value and moved to non-accrual loan status. 8
